This cause having heretofore been submitted to the court upon the transcript of the record of the Judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said judgment; it is, therefore, considered, ordered and adjudged by the court that the said judgment of the Circuit Court be, and the same is hereby affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BROWN, J., not participating.
                   ON PETITION FOR REHEARING.                 Order entered January 7, 1932.
The plaintiff in a law action will be limited in the amount of recovery *Page 19 
to an amount not exceeding the amount shown by his bill of particulars at the close of the trial.
A writ of error to the Circuit Court for Monroe County; W. W. Wright, Judge.
Rehearing denied.
W. H. Malone and Robert H. Anderson, for Plaintiff in Error;
J. F. Busto and Arthur Gomez, for Defendant in Error.